DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to the amendment filed on 14 January 2021.
Claims 1-12 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are not persuasive, as they relate to the claim rejections under 35 U.S.C. 103(a), as will be discussed below. Accordingly, this action has been made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 9,223,537 B2) in view of Dexter et al (US 2009/0216735 A1).
	As to claims 1 and 8, Brown teaches A method for querying an interactive virtual conversation interface in natural language (see Abstract), the method comprising: initializing operators and intent files (see Figure 3 – 9 and column 5, lines 7-22 and column 5, line 37 through column 6, line 42 where Examiner recognizes that each time a user asks the virtual assistant something there at least a content associated with the inquiry and that content is an operator as it signals to the virtual assistant to gather information on the content.  Also Examiner recognizes the determination of the user intent as the claimed intent files because the intent of the user is used to determine what the user is meaning with his/her inquiry.); processing an end user query (see column 5, line 37 through column 6, line 42 where user intent and context is determined by examining the user input.); and receiving and displaying results (see column 9, lines 26-40 where a user query is received and intent /context is determined and then a response to the query is gathered and returned to the user device.).
	Brown fails to explicitly recite receiving a digital document in a system that comprises plain textual information; connecting to the system having the digital document; creating named entity files within the digital document; creating a table query statement; sending the table query statement to the system.
	However, Dexter teaches receiving a digital document in a system that comprises plain textual information (Dexter, see fig. 5; see fig. 12C graphical user interface; see paragraph 0074 where a document is generally referred to as a data entity that has textual content, such as a Microsoft Office document, a plain-text document...; see paragraph 0073 where identify a set of candidate documents...; see abstract where retrieves the corresponding document from the respective document source...; see paragraph 0087-0088 where candidate documents retrieved from data sources...); connecting to the system having the digital document (see [0073] where the contents of the candidate documents are retrieved from their locations.); creating named entity files within the digital document (see [0074] where Examiner recognizes the candidate chunks within a document as the claimed named entities.); creating a table query statement (see [0075] where the query can be written in  a different query language such as structured query language.  This suggest the use of table due to the relational database nature.); sending the table query statement to the system (see [0075] where the search query is submitted to the query engine for further processing.).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Brown to incorporate the identifying chunks within documents as taught by Dexter for the purpose of reducing the time and effort by a user to find relevant information (see Dexter [0014]).
	As to claim 4, Brown and Dexter teach receiving a query from a user through the interactive virtual conversation interface (Dexter, see figs. 12C interfaces; see also figs. 13C-13G interfaces; see paragraph 0072 where input from user 10 such as search keywords and present search results to the user 10; see paragraph 0158 where receiving the search query, the query engine 30 performs < processing 1010 to define a set of input sequences 1015 for the search query...); parsing the query with the natural language processing to identify query topics (see Brown column 5, lines 37-39 where the user input is parsed and utilizes natural language processing techniques to identify one or more concepts); searching the tree structure for digital signatures that correspond to at least a portion of the query topics (Dexter, see fig. 13F; see paragraph 0235 where In response to the user-specified search keywords 1328 "cosmic," "background," and "radiation," the first relevant chunk 1330 in the web page that matches the three search keywords is identified...; see paragraph 0236 where assigns to each chunk a ranking metric indicative of its relevancy to the search keywords and displays in a prominent location, at least partially, the chunk that has the highest ranking metric...); generating a response to the query, the response comprising the plain textual information associated with digital signatures that correspond to at least a portion of the query topics (Dexter, see fig. 13F; see paragraph 0235 where In response to the user-specified search keywords 1328 "cosmic," "background," and "radiation," the first relevant chunk 1330 in the web page that matches the three search keywords is identified...; see paragraph 0236 where assigns to each chunk a ranking metric indicative of its relevancy to the search keywords and displays in a prominent location, at least partially, the chunk that has the highest ranking metric...).
	As to claim 6, Dexter teaches wherein a type of natural language processing utilized is based on an attribute of the digital document (Dexter, see paragraph 0118 where applies a set of natural language and common formatting based heuristic rules to separate text within the document into separate candidate chunks (807). For example, one heuristic rule for identifying paragraphs stipulates that any two text segments separated by symbols such as an end-of-line (EOL) character or a blank line correspond to at least two separate paragraphs...).
	As to claim 7 and 11, Dexter teaches wherein the response is generated using third party data obtained from third party data sources, in addition to the digital document (Dexter, see fig. 4; see paragraph 0078 where the index database of a third-party search engine; see paragraph 0079 where if the user is submitting a search request to a third-party search engine...).
	As to claim 12, Dexter teaches wherein the processor further executes the instruction to utilize symbolic natural language processing when the digital document is a structured document (Dexter, see fig. 8A Structured; see paragraph 0123 where For a structured document...strongly-deterministic relationship between the document's content and the document's metadata and a generic set of rules is applied to the data model instance to identify possible candidate chunks in the candidate document...; see paragraph 0087 where semantic (symbolic) information about the document...; see also fig. 20 and paragraph 0324 where a process of semantically (symbolic) annotating documents...).
Claim 2, 3, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 9,223,537 B2), herein after (Brown 1), in view of Dexter et al (US 2009/0216735 A1), and further in view of Brown et al (US 2012/0084293 A1), herein after (Brown 2).
	As to claims 2, Dexter teaches processing the end user query utilizing natural language processing of the digital document to: ascertain a hierarchical structure of the plain textual information (Dexter, see figs. 8A-8C; see paragraph 0118 where indicate that the entire text segment is a candidate chunk at one level of the document's hierarchical structure and each line is also a candidate chunk at a lower level of the hierarchical structure...); and determine topics within the plain textual information (Dexter, see figs. 13A-13D; see paragraph 0230 where learning about the experimental apparatus developed by George Gamow, the visitor can enter a few search keywords relating to this topic...; see paragraph 0231 where identified chunk 1326 that satisfies the user-specified search keywords 1324, i.e., "gamow" and "experiment."...); generating a tree structure based on relationships between topics of the plain textual information, wherein the topics are arranged into the tree structure; and generating the interactive virtual conversation interface that receives queries and presents responses to the queries using the tree structure (Dexter, see figs. 12C-12j graphical user interface; see also figs. 16B-16J graphical user interface; see paragraph 0195 where graphical user interface includes one or more document links, each document link having one or more associated chunks identified within the corresponding document as satisfying one or more user-specified search keywords...; see paragraph 0230 where a visitor of this web page is interested in learning about the experimental apparatus developed by George Gamow, the visitor can enter a few search keywords relating to this topic in the input field 1322 and then click the "Chunk Page" icon 1323...).
	Brown 1 and Dexter do not explicitly teach generating a tree structure based on relationships between topics of the plain textual information, wherein the topics are arranged into the tree structure.
(Brown, see paragraph 0049 where parse search results tree structure below, with eX providing an index into the tree, e.g., the "become" word is e8... ; see paragraphs 0050-0065 tree structure...).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Brown 1, Dexter, and Brown 2 to provide the technique of generating a tree structure based on relationships between topics of the plain textual information and arranging the topics into the tree structure of Brown in the system of Dexter in order to allow the system to answer factual questions based on information included in a large collection of documents (of all kinds, structured and unstructured) (Brown, see paragraph 0007).
	As to claim 3, Dexter teaches wherein a hierarchical structure of the document is based on a layout of the digital document (see [0074] and [0087] where document has title, header, footer suggests document layout. Document structure is analyzed.).
	As to claims 5 and 9, Dexter and Brown 2 teach wherein if the queries are directed to the same topic, but the queries are stated using different expressions (Dexter, see paragraph 0101 where a synonym (all query concepts underneath are synonyms of each other)...), the method further comprises performing syntactic learning so as to return the same digital signature of digital signatures for these queries having different expressions (Brown 2, see paragraph 0047 where performing a Lexical processing and a syntactic and predicate argument structure analysis...; see paragraph 0095 where syntactic processing (e.g. using the ESG parser) and derivation of predicate-argument structure).
	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 9,223,537 B2), herein after (Brown 1), in view of Dexter et al (US 2009/0216735 A1), and further in view of Ferrer et al (US 2004/0220850 A1).
	As to claim 10, Brown and Dexter teach all of the elements of claim 1, but fail to explicitly recite the virtual conversation interface comprises an avatar.
	However, Ferrer teaches wherein the virtual conversation interface comprises an avatar. (Ferrer, see figs. 4-7; see paragraph 0083 where a conventional avatar in providing an online visual representation of its user...)
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Dexter-Brown and Ferrer to provide the technique of an avatar of Ferrer in the system of Dexter-Brown in order to make a virtual environment attractive to users and stimulate interaction between and among different users (Ferrer, see paragraph 0011).
Response to Arguments
Applicants’ arguments with respect to objections and rejections not repeated herein are moot, as the respective objections and rejections have been withdrawn in light of the instant amendments. Those arguments that still deemed relevant are now addressed below.
A. Applicant Argues:
The cited references do not disclose, teach, or suggest initializing operators and intent files as claimed.
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Brown teaches initializing operators and intent files (see Figure 3 – 9 and column 5, lines 7-22 and column 5, line 37 through column 6, line 42 where Examiner recognizes that each time a user asks the virtual assistant something there at least a content associated with the inquiry and that content is an operator as it signals to the virtual assistant to gather information on the content.  Also Examiner recognizes the determination of the user intent as the claimed intent files because the intent of the user is used to determine what the user is meaning with his/her inquiry.).
Brown clearly describes the user interacting with a virtual assistant by asking a question.  This interaction at the very least is an initializing operator because it signals to the virtual assistant that the user is inquiring about information.  Also Brown clearly determines the user’s intent from his or her inquiry by determining the context of the inquiry.  Applicant has failed to define what operator or file is in the context of the claim, therefore, Examiner has given broadest reasonable interpretation.  Examiner suggests amending the claims to define what is constituted as operator and a file in this case.
B. Applicant Argues:
The cited references do not disclose, teach, or suggest creating named entity files within the digital document as claimed.
Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Dexter teaches creating named entity files within the digital document (see [0074] where Examiner recognizes the candidate chunks within a document as the claimed named entities.).
Applicant describes the Instant Application creates named entity files (e.g., a list of all unique values). For example, creating named entities files goes through each column in the table and lists all unique values for each NE contained within the table. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the Instant Application creates named entity files (e.g., a list of all unique values). For example, creating named entities files goes through each column in the table and lists all unique values for each NE contained within the table) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The current claim set is written extremely broad and encompasses a vast majority of meaning file such language as files, operators, intent, entities, etc.  Examiner suggests further amending these features within the current set of claims to add details from the specification to move beyond the cited prior art.
C. Applicant Argues:
The Office Action fails to articulate any reasoning or provide any rational underpinning to support a finding that each claim element merely performs the same function in combination as it does separately.
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Brown to incorporate the identifying chunks within documents as taught by Dexter for the purpose of reducing the time and effort by a user to find relevant information (see Dexter [0014]).  Examiner has clearly shown that the Brown reference lacks identifying content within documents that pertain to a user inquiry.  Examiner has adequately defined that the Dexter reference describes these missing features and also provides the reason for combining which is described within the Dexter reference at [0014].
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161